DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okamura et al. (WO 2017/179274).
In Re claims 1-12, see figs. 1-3, which depict an identical coil spring.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kishihara et al. (JP 2017-190823 A).
In Re claims 1-12, see figs. 1, 2, and 4, which depict an identical coil spring.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (WO 2017/002297).  Examiner notes that US 10,690,098 is referenced as an English translation.
In Re claims 1, 2, and 5, Matsumoto disclose a coil spring (see figs. 3-4) formed of spring wire (col. 2, lines 4-6), comprising: a first end coil part (top) with a bearing surface (901) and a displacement length of zero between adjacent coils (see 911); a second end coil part (bottom) with a bearing surface (902) and a displacement length of zero between adjacent coils (see 912); a central coil part (mid section, 90); a displacement length is the thickness of the spring wire (see figs. 3 and 4).  The examiner notes that the claims do not require a compressed vs uncompressed state.
In Re claims 3, 4, and 6-12, the spring coils are formed with substantially the same shape and same curved line helical space opening (starting at zero and opening to the central coil reference length) between adjacent end coils as applicant’s coil spring. The examiner notes that the claims do not require a compressed vs uncompressed state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657